                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DONTE McCLELLON,                                    CASE NO. C18-0817-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12    OPTIONSHOUSE,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Plaintiff’s motion to appeal in forma pauperis
18   (Dkt. No. 38). On March 18, 2019, Plaintiff filed a notice of appeal to the Ninth Circuit Court of
19   Appeals (Dkt. No. 39), as well as a motion and application for leave to appeal in forma pauperis.
20   (Dkt. No. 38.) Pursuant to this District’s Amended General Order No. 01-15, Plaintiff’s motion
21   (Dkt. No. 38) is hereby REFERRED To the Hon. Brian A. Tsuchida, United States Magistrate
22   Judge.
23            DATED this 3rd day of April 2019.
24                                                          William M. McCool
                                                            Clerk of Court
25

26                                                          s/Tomas Hernandez
                                                            Deputy Clerk

     MINUTE ORDER
     C18-0817-JCC
     PAGE - 1
